COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                 No. 08-14-00145-CR

IN RE JAIME LUEVANO,                            §              ORIGINAL PROCEEDING

RELATOR.                                        §            ON PETITION FOR WRIT OF

                                                §                     MANDAMUS


                                MEMORANDUM OPINION

       Relator, Jaime Luevano, a Texas inmate, has filed a petition for writ of mandamus

against the Honorable Sam Medrano, Judge of the 409th District Court of El Paso County, Texas

asking that we order Respondent to re-sentence Relator. We deny mandamus relief.

       A party seeking a writ of mandamus in a criminal case must make two showings: (1) that

there is no adequate remedy at law to redress the alleged harm; and (2) that the act the relator

seeks to compel is ministerial rather than discretionary in nature. See e.g. Board of Pardons and

Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483

(Tex.Crim.App. 1995)(orig. proceeding); In re State of Texas, 304 S.W.3d 581, 583 (Tex.App.--

El Paso 2010, orig. proceeding). Relator has failed to make either of the required showings.

Accordingly, we deny the relief requested.

May 21, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)